EXHIBIT 10.1

EMPLOYMENT AGREEMENT

Employment Agreement, dated as of January 17, 2007 (this "Agreement"), by and
between Mr. Michael Golden, a resident of the State of Florida (the
"Executive"), and Sun American Bancorp., a Delaware corporation and Sun American
Bank, a Florida corporation (collectively, the "Company").

R E C I T A L S:

The Company is a bank holding company and has its primary subsidiary as a
Florida state banking corporation and other activities in connection with the
foregoing (the "Business").

The Company is desirous of continuing to employ the Executive as its Chief
Executive Officer and as its Chairman of its Bank Board of Directors, and the
Executive desires to be employed by the Company in such position, upon the terms
and provisions, and subject to the conditions, set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties hereto agree
as follows:

1.    Employment; Term. 




The Company shall employ the Executive, and the Executive shall accept
employment by the Company, upon the terms and provisions, and subject to the
conditions, of this Agreement.  The term of the Executive's employment hereunder
shall commence as of January 1, 2007 and terminate on December 31, 2007 (the
"Employment Term"). Unless written notice is given by either party at least 30
days prior to the end of the term, the term of this Agreement will be
automatically extended on a year-to-year basis.




2.   Position and Duties.




(a)

The Company shall employ the Executive, and the Executive shall serve, as the
Chief Executive Officer and President of Sun American Bancorp and Chairman of
the Board of Directors and Chief Executive Officer of Sun American Bank.  The
Executive shall be responsible for overseeing and managing the Business,
including complete authority and responsibility for the management of the
day-to-day business, operations and strategy of the Company and its
subsidiaries, subject to the ultimate authority of the Board of Directors of the
Company.  The Executive shall have such additional responsibilities or duties
with respect to the Company and its subsidiaries, and their respective
operations, as may be determined and assigned to the Executive by the Board of
Directors of the Company, which responsibilities and duties shall generally be
of a nature which may be assigned to the most senior executive of the Company. 
The Executive shall report directly to the Board of Directors of the Company.




(b)

During the Employment Term, the Company and its Board of Directors shall cause
the Executive to be nominated to be elected as a director to the Company's Board
of Directors.








--------------------------------------------------------------------------------

(c)

Nothing in this Agreement shall prohibit the Executive from serving as an
officer or director of any entity or business enterprise, or otherwise
participating in educational, welfare, social, religious and civic
organizations; provided, however, that during the Employment Term, the Executive
shall not serve as a director or officer of any entity or business enterprise
which engages in a business that competes directly with the Business and
Executive shall devote his full time and efforts to his position as the Chief
Executive Officer of the Company.




(d)

Nothing in this Agreement shall prohibit the Executive from making any
investments in the securities of any entity or business enterprise; provided,
however, that during the Employment Term, the Executive shall not make any
investments (other than "passive investments" as defined below) in the
securities of any entity or business enterprise which engages in a business that
competes directly with the Business.  An investment shall be considered a
"passive investment" to the extent that such securities (i) are actively traded
on a United States national securities exchange, on the NASDAQ National Market
System or Small Cap Market System, on the OTC Bulletin Board, or on any foreign
securities exchange, and (ii) represent, at the time such investment is made,
less than five percent (5%) of the aggregate voting power of such entity or
business enterprise.




(e)

The Executive shall perform his duties from his current offices located in Boca
Raton, Florida, or at such other location as may be mutually agreed by the Board
and the Executive.




3.  Base Salary; Common Stock Bonus; Sale Bonus; Performance Bonus.




(a)

During the Employment Term, the Company shall pay to the Executive an annual
base salary as set forth in the 2007 Addendum, attached hereto and made a part
hereof.  The Base Salary shall be payable in equal bi-weekly installments during
any year of the Employment Term; provided, however, that such payments shall be
subject to withholding for applicable taxes and any other amounts generally
withheld from compensation paid to salaried senior executives of the Company. 




(b)

The Executive shall receive quarterly performance bonuses, stock options and
restricted stock as set forth in the 2007 Addendum attached hereto (the
"Performance Bonus").

                                         

4.  Expense Allowance; Business Expenses.




(a)

During the Employment Period the Executive shall receive a car allowance equal
to $900 per month (the “Monthly Allowance”).




(b)

In addition to the Expense Allowance, the Company shall reimburse the Executive
for all necessary and reasonable expenses actually incurred or paid by the
Executive during the Employment Term in connection with the performance of the
Executive's duties and obligations to the Company in accordance with this
Agreement, in accordance with the Company's policies from time to time in
effect.




5.  Benefits; Indemnification and D&O Insurance.




(a)

During the Employment Term, the Executive may (subject to applicable eligibility
requirements) participate in such insurance and health and medical benefits





- 2 -







--------------------------------------------------------------------------------

as are generally made available to the senior executives of the Company pursuant
to such plans as are from time to time maintained by the Company. The Executive
acknowledges that his participation in any benefit plan may require the
Executive's co-payment of a periodic premium as a deduction from his salary.  In
addition, the Company agrees to continue to pay the premium on the life
insurance on Executive’s life payable to his beneficiaries.  The Executive
agrees that the Company may purchase key man life insurance on his life with the
Company as the beneficiary.




(b)

During each full year of the Employment Term, the Executive shall be entitled to
four (4) weeks of vacation.  The Executive shall take vacation at such time or
times as the Executive desires based upon the then current business needs and
activities of the Company.




(c)

During the Employment Term, the Executive shall be entitled to receive such
other benefits as may be provided to other senior executives of the Company,
including participation in the Company's 401(k) plan and stock option plan.




(d)

During the Employment Term, the Company shall indemnify the Executive and hold
the Executive fully harmless from and against all claims, actions, suits,
proceedings, liabilities, damages, fines, costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) which may be incurred by
the Executive in connection with the performance of his duties hereunder, to the
fullest extent permitted by applicable law and to the extent no less than
provided to any other senior executive officer of the Company. .  During the
Employment Term and for a period of three (3) years thereafter, the Company
shall maintain in full force and effect (and pay all premiums which may be due
in respect thereof) directors and officers liability insurance coverage at
whatever amount the Company deems reasonable.




6.  Non-Competition.  Except as otherwise provided in this Agreement, during the
Employment Term, the Executive shall not, anywhere within the United States of
America, directly or indirectly, alone or in association with any other Person,
directly or indirectly, (i) acquire, or own in any manner, any interest in any
Person that engages in the Business or that engages in any business, activity or
enterprise that competes with any aspect of the Business, or (ii) be interested
in (whether as an owner, director, officer, partner, member, lender,
shareholder, vendor, consultant, employee, advisor, agent, independent
contractor or otherwise), or otherwise participate in the management or
operation of, any Person that engages in any business, activity or enterprise
that competes with any aspect of the Business.




7.  Protection of Confidential Information. 




(a)

The Executive acknowledges that prior to the date hereof the Executive has had
access to, and during the course of the Executive's employment hereunder will
have access to, significant Confidential Information (as hereinafter defined). 
The Executive shall maintain all Confidential Information in strict confidence
and shall not disclose any Confidential Information to any other Person, except
as necessary in connection with the performance of the Executive's duties and
obligations under this Agreement, and (ii) the Executive shall not use any
Confidential Information for any purpose whatsoever except in connection with
the performance of the Executive's duties and obligations under this Agreement. 








- 3 -







--------------------------------------------------------------------------------

(b)

"Confidential Information" shall mean any and all information pertaining to the
Company and the Business, whether such information is in written form or
communicated orally, visually or otherwise, that is proprietary, non-public or
relates to any trade secret, including, but not limited to, customer data,
files, business secrets and business techniques.  Notwithstanding the foregoing,
"Confidential Information" shall not include information that (i) is or becomes
generally available to, or known by, the public through no fault of the
Executive, or (ii) is independently acquired or developed by the Executive
without violating any of his obligations under this Agreement.




8.  Termination.




(a)

In the event of the death of the Executive during the Employment Term, the
Executive's employment hereunder shall automatically terminate as of the date of
death; provided, however, that the Executive's estate or legal representative,
as the case may be, shall be entitled to receive, and the Company shall pay the
Executive's estate or legal representative, as the case may be, (i) the Base
Salary owing to the Executive hereunder through the date of death plus Base
Salary for the remaining term of this Agreement plus one (1) year period
subsequent thereto; (ii) the Performance Bonus; and (iii) any business expenses
which were properly reimbursable to the Executive pursuant to Section 4 hereof,
through the date of termination.  The Executive shall be entitled to no further
payment upon such termination.




(b)

In the event of the Executive's Incapacity (as hereinafter defined), the Company
may, in its sole discretion, upon written notice to the Executive, terminate the
Executive's employment hereunder upon written notice to the Executive; provided,
however, that the Executive or the Executive's legal representative, as the case
may be, shall be entitled to receive, and the Company shall pay the Executive or
the Executive's legal representative, as the case may be, (i) the Base Salary
owing to the Executive hereunder through the date the Executive receives written
notice from the Company of his termination due to Incapacity plus Base Salary
for the remaining term of this Agreement plus one (1) year period subsequent
thereto; (ii) the Performance Bonus; and (iii) any business expenses which were
properly reimbursable to the Executive pursuant to Section 4 hereof through the
date of termination.  The Executive shall be entitled to no further payment upon
such termination. For purposes of this Agreement, "Incapacity" shall mean the
Executive's inability to perform his duties and obligations hereunder on account
of illness or other impairment for three (3) consecutive months. 




(c)

The Company shall have the right to terminate the Executive's employment under
this Agreement at any time for Cause (as hereinafter defined) upon written
notice to the Executive.  In the event the Executive's employment hereunder is
terminated by the Company for Cause, or the Executive voluntarily terminates his
employment with the Company prior to the end of the Employment Term upon ninety
(90) days prior written notice from the Executive to the Company, the Executive
shall be entitled to receive, and the Company shall pay the Executive, (i) the
Base Salary owing to the Executive hereunder through the date of termination;
(ii) any accrued but unpaid Performance Bonus; and (iii) any business expenses
which were properly reimbursable to the Executive pursuant to Section 4 hereof
through the date of termination.  The Executive shall be entitled to no further
payment upon such termination.  The Executive acknowledges and agrees that each
of the factors which comprise the definition of "Cause" constitutes, on an
individual basis, adequate and sufficient grounds for termination of the
Executive's employment with the Company.  If the Executive voluntarily





- 4 -







--------------------------------------------------------------------------------

terminates his employment hereunder, it shall not be deemed a breach of this
Agreement by the Executive or a violation of the Executive's duties or
obligations hereunder.




(d)

For purposes of this Agreement, "Cause" shall mean:  The term “cause” when
utilized herein with respect to the termination of Executive shall include (i)
the material breach by Executive of any of the material terms or provisions of
this Agreement (provided, however, that if such breach is curable, only after 10
days’ notice in reasonable detail, if not cured), (ii) the willful misconduct of
Executive in connection with the performance of his material duties hereunder,
or the willful refusal by Executive to perform all or any portion of his
material duties and responsibilities required pursuant to this Agreement or
(iii) fraud, criminal conduct, material dishonesty or breach of trust or
embezzlement by Executive.




(e)

The Company shall have the right to terminate the Executive's employment
hereunder without Cause at any time upon thirty (30) days prior written notice
to the Executive.  If the Company terminates the Executive's employment
hereunder without Cause, the Executive shall be entitled to receive, and the
Company shall pay the Executive, in accordance with the Company's regular
payroll policy, (i) Base Salary owing to the Executive through date of
termination plus Base Salary for the remaining term of this Agreement plus one
(1) year period subsequent thereto (the period for which Base Salary shall be
owed to the Executive under this Section 11(e)(i) shall be referred to herein as
the "Severance Period"); (ii) the Performance Bonus; and (iii) any business
expenses which were properly reimbursable to the Executive pursuant to Section 4
hereof through the date of termination; and (iv) during the Severance Period,
the health, medical insurance and other benefits which are provided to the
Executive in Section 5(a) hereunder.  In addition, if the Company terminates the
Executive's employment hereunder without Cause, any stock options granted by the
Company to the Executive which have not vested or are not yet exercisable shall
automatically vest and become immediately exercisable by the Executive
commencing on the date of termination and continuing for such period as provided
under the respective stock option plan.




(c)

The Executive shall be entitled to terminate his employment with the Company for
Good Reason (as hereinafter defined) upon notice to the Company of his intent to
so terminate within thirty (30) days after he has actual knowledge of the event
giving rise to the notice and the Company fails to cure the condition specified
in the Executive's notice to the Company required to be provided by this Section
11(f) within thirty (30) days following such notice.  If the Executive
terminates his employment pursuant to this Section 11(f), such termination shall
be deemed to be a termination by the Company without Cause, with the same effect
and affording to the Executive the same rights and benefits as otherwise
provided in this Agreement upon a termination of the Executive's employment by
the Company without Cause as provided in Section 11(e) hereof.




(d)

For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following events:




(i)

the Executive is not retained as Chief Executive Officer of the Company even if
the Executive is allowed to continue in the employ of the Company; or




(ii)

the Company materially reduces the Executive's duties and responsibilities
hereunder; or








- 5 -







--------------------------------------------------------------------------------

(iii)

the Executive is removed from his position as a member of the Board of Directors
of the Company for any reason other than in connection with the Executive's
termination for Cause; or




(iv)

the Company fails to perform or observe any of its material obligations to the
Executive under this Agreement including, without limitation, by failing to
provide or cause the provision of, any compensation or benefits to the Executive
that it is obligated to provide hereunder; or




9.  Miscellaneous.




(a)

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows:  (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
four (4) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 5:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party's facsimile machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 12(a)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable: 




If to the Company, to:

Sun American Bancorp.

                        Attn: Robert Nichols

                        1200 N. Federal Highway.

                        Suite 111

                        Boca Raton, FL 33432




with a copy to:

Blank, Rome, LLP

Attn: Bruce C. Rosetto, Esq.
1200 Federal Highway
Suite 417
Boca Raton, Florida 33432










If to the Executive, to:




Michael Golden





- 6 -







--------------------------------------------------------------------------------

6455 Enclave Way

Boca Raton, Florida 33496




or to such other address as any party may specify by notice given to the other
party in accordance with this Section 12(a). 




(b)

Amendment.  This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.  




(c)

Entire Agreement.  This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.




(d)

Waiver.  Any waiver by a party hereto of any breach of or failure to comply with
any provision or condition of this Agreement by any other party hereto shall not
be construed as, or constitute, a continuing waiver of such provision or
condition, or a waiver of any other breach of, or failure to comply with, any
other provision or condition of this Agreement, any such waiver to be limited to
the specific matter and instance for which it is given.  No waiver of any such
breach or failure or of any provision or condition of this Agreement shall be
effective unless in a written instrument signed by the party granting the waiver
and delivered to the other party hereto in the manner provided for hereunder in
Section 12(a).  No failure or delay by any party to enforce or exercise its
rights hereunder shall be deemed a waiver hereof, nor shall any single or
partial exercise of any such right or any abandonment or discontinuance of steps
to enforce such rights, preclude any other or further exercise thereof or the
exercise of any other right.




10.  Governing Law; Jurisdiction.




(a)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida applicable to agreements made and to be performed in that
state, without regard to any of its principles of conflicts of laws or other
laws that would result in the application of the laws of another jurisdiction.  




(b)

Each of the parties unconditionally and irrevocably consents to the exclusive
jurisdiction of the courts of the State of Florida located in Palm Beach County
and the federal district court for the Southern District of Florida located in
Palm Beach County with respect to any suit, action or proceeding arising out of
or relating to this Agreement, and each of the parties hereby unconditionally
and irrevocably waives any objection to venue in any such court or to assert
that any such court is an inconvenient forum, and agrees that service of any
summons, complaint, notice or other process relating to such suit, action or
other proceeding may be effected in the manner provided in Section 13(a)
hereof.  Each of the parties hereby unconditionally and irrevocably waives the
right to a trial by jury in any such action, suit or other proceeding.




11.  Binding Effect, No Assignment, etc.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, heirs, estate, successors and permitted assigns.  Neither this
Agreement nor any right, interest or obligation hereunder may be assigned by any
party hereto without the prior





- 7 -







--------------------------------------------------------------------------------

written consent of the other party, and any attempt to do so shall be void and
of no force and effect, except (i) assignments and transfers by operation of law
and (ii) that the Company may assign any or all of its respective rights,
interests and obligations hereunder to any purchaser of a majority of the issued
and outstanding capital stock of the Company or a substantial part of the assets
of the Company. 




12.  Third Parties.  Nothing herein is intended or shall be construed to confer
upon or give to any Person, other than the parties hereto (or persons set forth
in Section 14), any rights, privileges or remedies under or by reason of this
Agreement.




13.  Headings.  The section headings contained in this Agreement are inserted
for reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.




14.  Counterparts.  This Agreement may be executed in two (2) or more
counterparts (including by facsimile signature, which shall constitute a legal
and valid signature), and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, and
all of which, when taken together, shall constitute one and the same document. 
This Agreement shall become effective when one or more counterparts, taken
together, shall have been executed and delivered by all of the parties. 




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




SUN AMERICAN BANK







By: /s/ Stephen L. Perrone                                        

      Name:  Stephen L. Perrone

      Title:     Vice-Chairman




SUN AMERICAN BANCORP.







By: /s/ James Partridge                                             

      Name:  James Partridge

      Title:     Chairman




/s/ Michael Golden                                                    

Michael Golden








- 8 -







--------------------------------------------------------------------------------




2007 Addendum







Base salary for 2007

          

$350,000

 

 

 

Bonus compensation minimum(1)           

 

$125,000

annualized

 

 

———————

(1)

To be paid $ 31,250 per quarter except for the last quarter which will be
determined based upon yearly annualized results. The Compensation Committee may,
in its sole discretion, pay such bonus in the event the goals have been
substantially met  given the circumstances of the growth of the Bank in all
areas, including, but not limited to, number of branches, acceptable ratings in
examinations by the State and Federal regulators, etc.  Such goals shall be
based upon the Company and Bank’s approved budget for 2007.













Granted options

          

125,000

 

 

 

Restricted stock

 

50,000

 

 

 




If the goal is not met in a quarter, no bonus is payable; if a goal is “made up”
in the year to date (YTD) numbers then the bonus is payable for the “missed”
quarter.  All payments are to be made within 45 days after end of quarter.  























- 9 -





